Citation Nr: 0821813	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  97-31 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected herniated nucleus pulposus, L5 
- S1, with traumatic arthritis.  

2.  Entitlement to service connection of diabetes mellitus, 
including claimed as secondary to herbicide exposure.  

3.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Counsel 

INTRODUCTION

The veteran served on active duty from July 1963 to May 1967 
and from September 1972 until January 1985.  Service in 
Vietnam is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland. Ohio (the 
RO).   

Procedural history 

Lumbar spine disability rating claim

In a April 1985 rating decision entitlement to service 
connection of a lumbar spine disability was granted; a 10 
percent disability rating was assigned.  In a March 2005 
Board decision, the veteran's claim of entitlement to an 
increased disability rating of 20 percent.   

In June 2005, the RO received a statement from the veteran 
indicating that his back disability had worsened.  In July 
2005, the RO issued a rating decision which continued the 20 
percent disability rating.  In February 2006 correspondence, 
the veteran referred to a worsening of his back condition, 
and March 2006 written argument of the veteran's 
representative indicated that a still higher rating was being 
sought for the veteran's back disability.  VA's statutory 
duty to assist means that VA must liberally read all 
documents submitted to include all issues presented.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  The Board has 
determined that a timely filed Notice of Disagreement (NOD) 
has been received as to the disability rating assigned for 
the veteran's service-connected lumbar spine disability.  
See 38 C.F.R. §§ 20.201, 20.302 (2007).  A Statement of the 
Case (SOC) has not yet been issued.  



Diabetes mellitus claim    

In a September 2007 rating decision, the RO adjudicated the 
veteran's claim of entitlement to service connection of 
diabetes.  The claim was denied.  

In April 2008 written argument submitted by the veteran's 
representative, he noted the denial of the diabetes claim and 
specifically argued that the VA examination on which this 
denial was premised was incomplete.  Although the sole issue 
listed on the April 2008 informal hearing presentation is 
entitlement to TDIU, the character of the veteran's 
representative's argument clearly shows timely disagreement 
with September 2007 RO denial of service connection of 
diabetes mellitus.  A SOC has not yet been issued.    

TDIU claim

In April 1998, the RO received the veteran's initial claim of 
entitlement to TDIU.  In a May 1998 rating decision, the RO 
denied the veteran's claim.  

In a March 2005 decision, the Board determined that 
additional development was necessary before it could proceed 
to the matter on the merits, and so the TDIU claim was 
remanded to the RO via the VA Appeals Management Center (AMC) 
for additional development.  A Supplemental Statement of the 
Case (SSOC) which continued to deny the veteran's claim was 
issued in July 2005.  The matter was again returned to the 
Board.  

In May 2006, the Board again remanded the claim for 
additional development.  In September 2007, the AMC issued an 
SSOC which continued to deny the claim.  The matter has been 
once again returned to the Board.  

While the Board sincerely regrets additional delay in 
proceeding to the merits of the matter, for the reasons set 
out immediately below, the Board finds that remand is 
required.   

The issues of entitlement to an increased rating for the 
service-connected lumbar spine disability, currently 
evaluated as 20 percent disabling; entitlement to service 
connection of diabetes; and entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the AMC. 
VA will notify the veteran if further action is required on 
his part.


REMAND

For the reasons set out immediately below, the Board has 
determined that a remand is in order.  

As was noted in the Introduction, the veteran has submitted 
correspondence to VA which the Board has determined serve as 
NODs as to his request for a disability rating in excess of 
20 percent for his service-connected lumbar spine disability 
and entitlement to service connection of diabetes mellitus.  
The agency of original jurisdiction has not yet issued a 
Statement of the Case addressing these issues.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that in these circumstances, where a NOD is filed but a SOC 
has not been issued, the Board must remand to the agency of 
original jurisdiction so that a SOC may be issued. A remand 
for this action is therefore necessary.  

In the Board's March 2005 Remand, the RO was directed to 
provide the veteran with a notice letter regarding his claim 
of entitlement to TDIU.  The veteran received a May 5, 2005 
letter concerning the July 2005 VA examination.  However, 
subsequently a significant case regarding adequate VCAA was 
issued by the Court.  
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
determined that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

The matter is remanded so that the veteran may be provided 
with VCAA adequate notice.  
 
The veteran indicated in a February 2006 statement that he 
was in receipt of Social Security Administration (SSA) 
disability benefits and more specifically that such 
entitlement is predicated on a determination that he is 
unable to work due to service-connected disabilities.  He has 
provided VA with a copy of the determination letter showing 
that SSA benefits have been granted.  However, the claims 
file does not contain any SSA records or any information 
indicating the basis of the grant.  Those records are 
potentially pertinent to the veteran's claims, and they 
should be obtained for consideration in connection with the 
issue on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain copies of all 
medical records relied upon in reaching 
the SSA disability determination referred 
to above. All efforts in this regard 
should be documented in the claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should issue a SOC to the 
veteran addressing the issues of 
entitlement to an increased disability 
rating for his service-connected lumbar 
spine disability and entitlement to 
service connection of diabetes mellitus.  
The veteran must be advised his appeal 
rights.  

3.   VBA must provide the veteran with 
appropriate VCAA notice concerning his 
claim of entitlement to TDIU, to include 
the information required by Vazquez-
Flores, supra.  

4.  After conducting any additional 
development deemed necessary, VBA should 
readjudicate the veteran's claim of 
entitlement to TDIU.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

Any issues which then are in appellate status should be 
returned to the Board, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

